Exhibit 10.14

SUBLEASE

THIS SUBLEASE (this “Sublease”) is made as of the 30 day of September, 2007, by
and between FARO Technologies, Inc. (“Tenant” and “Sublandlord”) and Priority
HealthCare Corporation, an Indiana corporation (“Subtenant”).

W I T N E S S E T H:

WHEREAS, Sun Life Assurance Company of Canada, a Canadian corporation, as
landlord (the “Landlord”), and Tenant, as tenant, entered into that certain
Lease (as amended, the “Lease”), dated as of September     , 2007, and demising
certain premises (the “Leased Premises”) located in the building (the
“Building”) commonly known as 250 Technology Parkway [a copy of the Lease is
attached hereto as Exhibit A and incorporated herein for all purposes];

WHEREAS, Tenant desires to sublet unto Subtenant, and Subtenant desires to take
and sublease from Tenant, certain space comprising the Leased Premises; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Tenant has agreed to sublease and does hereby demise and
sublet unto the Subtenant, and Subtenant does hereby sublet from the Tenant, the
Subleased Premises (as hereinafter defined), to have and to hold all of the same
unto the Subtenant, subject to the Lease, and for the term, at the rentals, and
upon the conditions hereinafter set forth:

1. Demise and Description of Property. Tenant hereby subleases to Subtenant a
portion of the Building consisting of the server room (the “Subleased Premises”)
as shown on the floor plan attached hereto as Exhibit B and incorporated herein
by reference. The Subleased Premises constitute a portion of the Leased Premises
further described in the Lease. Subtenant shall further have the right, during
the term of this Sublease, to use such portions of the Leased Premises as are
necessary for ingress and egress to and from the Subleased Premises.

2. Term. The term of this Sublease shall commence on 10/1/07 (the
“Commencement Date”), and shall terminate on 4/30/08, or on such earlier date as
the Lease may otherwise expire or terminate.

3. Terms of the Lease Govern. Subtenant understands that occupancy of the
Subleased Premises is subject to, in addition to the provisions of this
Sublease, the Lease. Subtenant has read and understands the Lease, including the
rules and regulations governing the Lease, and Tenant and Subtenant shall each
perform and comply with all terms, provisions, covenants, conditions, rules,
regulations and policies (as may be changed from time to time) contained in, and
required of Tenant under, the Lease. Notwithstanding anything in this Sublease
to the contrary, Subtenant shall not be responsible for any obligations of
Tenant to the extent such obligations are inconsistent with the express terms of
this Sublease, and without limiting the generality of the foregoing, except for
the Subtenant’s payment of rental and

 

- 1 -



--------------------------------------------------------------------------------

Subtenant’s pro rata share of services and operating expenses set forth in
Section 4 of this Sublease, Subtenant shall not be responsible for the payment
of, and shall not be deemed to assume, any of the rental obligations of Tenant
to Landlord under the Lease or any obligations of Tenant to Landlord relating to
that portion of the Leased Premises which is not the Subleased Premises.

4. Rental.

(a) Subtenant shall pay as monthly base rental (the “Base Rental”) for the
Subleased Premises an amount equal $1,833.33, and such amount shall be due and
payable in equal monthly installments directly to Tenant, or Landlord if
Landlord elects otherwise in writing delivered to Tenant and Subtenant, in
advance, on or before the first day of each calendar month during the term of
this Sublease. Any rental amounts paid directly from Subtenant to Landlord at
Landlord’s direction shall be deemed rental payments made under this Sublease.

(b) In addition to the Base Rental, Subtenant shall pay as additional rental
Subtenant’s pro rata share of services provided by Landlord as described in
Paragraph 3.2 of the Lease and Tenant’s proportionate share of operating
expenses pursuant to and as calculated under the terms of the Lease. Subtenant’s
proportionate share shall be the fraction, the numerator of which shall be the
total number of square feet occupied by Subtenant, and the denominator of which
shall be the total number of square feet in the Leased Premises.

(c) All rental payable under this Sublease shall be paid without any setoff or
deduction whatsoever. Should the term of this Sublease commence on a day other
than the first day of the calendar month or end on a day other than the last day
of calendar month, the rent for such partial month shall be prorated.

(d) All rental payable under this Sublease shall be paid to Tenant unless Tenant
defaults and/or Landlord notifies Subtenant in writing of its election to
require rental payments to be paid directly to Landlord (at Landlord’s address
set forth on the Lease or as Landlord directs from time to time).

5. Parking. Subtenant shall be entitled to 2 of Tenant’s parking spaces for 2
vehicles during the term of this Sublease subject to the provisions set forth in
the Lease.

6. Use. The Subleased Premises shall be used by Subtenant only for the permitted
use described in the Lease and for no other purpose.

7. Assignment and Subletting. Subtenant may not assign this Sublease or sublease
the Subleased Premises without the prior written consent of Tenant and Landlord,
which may be refused in Landlord’s sole and absolute discretion.

8. Default. If Subtenant fails to pay any sum payable under the Sublease when
due and fails to remedy such failure within five (5) days of Subtenant’s receipt
of written notice from Landlord or Tenant, or if Subtenant fails to perform or
comply with any other term, covenant or condition under this Sublease, and fails
to remedy such failure within fifteen (15) days of

 

- 2 -



--------------------------------------------------------------------------------

Subtenant’s receipt of written notice from Landlord or Tenant (or such lesser
time as may be provided for cure under the Lease), then Landlord or Tenant will
have the right, upon written notice to Subtenant and in addition to other
available remedies, to terminate this Sublease. If this Sublease is so
terminated, Landlord or Tenant may take possession of the Subleased Premises,
and Subtenant will remain liable for all accrued obligations of Subtenant
through the date of termination.

9. Insurance. Subtenant shall obtain and maintain, at its own expense, all
property and liability insurance for the Subleased Premises which Tenant is
required to obtain and maintain for the Leased Premises under the Lease.

10. Liability and Indemnity. Subtenant agrees to indemnify and hold Tenant and
Landlord and Landlord’s managing agent harmless against all claims (including
costs and expenses of defending such claims) arising from any act or omission of
Subtenant or Subtenant’s agents, employees, invitees or contractors arising from
any injury to any person or damage to the property of any person in or about the
Subleased Premises. Subtenant agrees to use and occupy the Subleased Premises
and other facilities of the Building at Subtenant’s own risk and hereby releases
Tenant, Landlord and their respective agents and employees from all claims for
any damage or injury, to the full extent permitted by law, unless such claims
result from the breach of Tenant’s or Landlord’s respective obligations under
the Lease or this Sublease. No party shall have any right or claim against
Tenant, Landlord or their respective agents and employees for property damage by
way of subrogation or assignment, Subtenant hereby waiving and relinquishing any
such right.

11. Attornment. In the event of the occurrence of an event of default by Tenant
under the Lease, if Landlord elects to terminate the Lease or terminate Tenant’s
right to occupy the Leased Premises, then provided Subtenant is not in default
under this Sublease, this Sublease shall continue as a direct lease between
Landlord and Subtenant, in which event Subtenant shall attorn to and recognize
Landlord as the landlord hereunder. Subtenant agrees to execute any documents or
instruments necessary to facilitate Subtenant’s attornment upon Landlord’s
request.

12. Tenant’s Liability Under the Lease. This Sublease shall not release, relieve
or in any manner modify the obligations of Tenant under the terms and conditions
of the Lease. Tenant shall remain fully liable to Landlord for its rental
obligations under the Lease.

13. No Expansion Right or Right of First Refusal. Subtenant shall have no right
to exercise any expansion right or right of first refusal granted to Tenant
under the Lease.

14. Amendments of Lease. Tenant agrees not to amend the Lease in any manner
which adversely affects Tenant’s right of use and occupancy of the Subleased
Premises or Tenant’s obligations under this Sublease, without Subtenant’s prior
written consent.

15. Notices. Any notice, tender or delivery to be given hereunder shall be
personally delivered in writing or be sent by registered or certified mail,
postage prepaid, return receipt requested, addressed to the respective party at
its address set forth on the signature page hereto. Tenant and Subtenant shall
copy Landlord, in the manner set forth above, on all notices which they send to
one another. In addition, a copy of any notice sent to Landlord shall be sent to
the address specified in the Lease or as directed by Landlord from time to time.

 

- 3 -



--------------------------------------------------------------------------------

16. Generator. Contemporaneously with the execution of this Lease, Subtenant
agrees to sell to Tenant that certain building generator being more fully
described on Exhibit C (the “Generator”). Tenant shall pay to Subtenant the sum
of $150,000 for the Generator, which sum shall be payable in 7 equal monthly
installments of $21,428.57 per month. Upon the payment of the final installment,
Subtenant shall deliver a bill of sale for the Generator assigning and conveying
the Generator to Tenant. With respect to the Generator and any other equipment
which Tenant agrees to purchase from Subtenant, Tenant agrees to remain
responsible to Landlord to remove such equipment at such times and upon such
terms as required by the Lease.

 

        TENANT: ADDRESS:     FARO Technologies, Inc. 125 Technology Park     By:
 

/s/ Keith S. Bair

Lake Mary, Florida 32746     Name:   Keith S. Bair     Title:   CFO    
SUBTENANT: ADDRESS:     Priority HealthCare Corporation 255 Technology Park    
By:  

/s/ Keith J. Ebling

Lake Mary, Florida 32746     Name:   Keith J. Ebling     Title:   Secretary
Attn: Charlie Hummel       With a copy to:       Thomas A. Rocheford      
Express Scripts       6625 West 78th Street       Bloomington, MN 55439      

 

- 4 -